ORDER

PER CURIAM.
John Brian Campbell (“Defendant”) appeals the judgment and sentence entered upon his conviction by a jury of possession of a controlled substance with the intent to distribute in violation of section 195.211 RSMo 1994 for which he was sentenced to ten years imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detaile_d opinion would serve no jurisprudential purpose. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).